J-S76013-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                         :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                            :        PENNSYLVANIA
                                         :
                                         :
              v.                         :
                                         :
                                         :
 KELVIN D. BROWN                         :
                                         :   No. 3309 EDA 2016
                    Appellant            :

           Appeal from the Judgment of Sentence October 4, 2016
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0000355-2010
                                        CP-51-CR-0001513-2010
                                        CP-51-CR-0001514-2010


BEFORE:    PANELLA, J., STABILE, J., and PLATT*, J.

JUDGMENT ORDER BY PANELLA, J.                        FILED MARCH 27, 2018

      Appellant raises four issues on appeal. See Appellant’s Brief, at 7. He

addresses all four in just 4½ pages of argument. In the entire brief, there is

not a single citation to the notes of testimony from either the trial or

sentencing.

      Apart from the woefully deficient legal arguments supporting each issue,

there is a glaring problem with our ability to review these issues—the trial

transcripts (from the multi-day trial) and the sentencing transcript are not in

the certified record.

      It is an appellant’s responsibility to ensure the certified record contains

all the items necessary to review his claims. See, e.g., Commonwealth v.

Tucker, 143 A.3d 955, 963 n.3 (Pa. Super. 2016). The Rules of Appellate


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S76013-17



Procedure mandate this. See Pa.R.A.P. 1911(a) (mandating that an “appellant

shall request any transcript required”). And Rule 1911 even provides a

suggested form for an appellant to use. See id., at (c).

       Furthermore, the Court of Common Pleas of Philadelphia County had a

local rule of judicial administration that, at the time Appellant filed his notice

of appeal, provided an appellant must request a transcript using a “Transcript

Order Form.” See Phila. R.J.A. No. 5000.5(a).1 When a litigant is requesting

the transcript for the purpose of an appeal, the form must be filed with the

trial court as well as with the Prothonotary of the appropriate appellate court.

See id., at (c)(1),(2)(i, x). See also The Philadelphia Courts, Court Reporter

and                                 Interpreter                         Services,

https://www.courts.phila.gov/departments/courtreporters.asp         (last   visited

3/6/18).

       Regarding missing transcripts, this Court has stated that it “is not proper

for … the Superior Court to order transcripts nor is it the responsibility of the

appellate courts to obtain the necessary transcripts.” Commonwealth v.

Preston, 904 A.2d 1, 7 (Pa. Super. 2006) (en banc). And “any claims that

cannot be resolved in the absence of the necessary transcript or transcripts

must be deemed waived for the purpose of appellate review.” Id. (citation

omitted). See also Commonwealth v. Petroll, 696 A.2d 817, 836 (Pa.



____________________________________________


1 The applicable rule has since been revised and renumbered, effective
January 6, 2018. See Phila. R.J.A. No. 4007. Requests for Transcripts.

                                           -2-
J-S76013-17



Super. 1997) (“When a claim is dependent on materials not provided in the

certified record, that claim is considered waived.”)

       There is no indication in the certified record that Appellant2 made any

effort to comply with Rule 1911 or the requirements imposed by the local

rule.3 And there is no indication in the docket sheets that the transcripts were

ever filed of record. Accordingly, we find Appellant’s issues waived.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/27/18




____________________________________________


2The trial court appointed Robert J. Dixon, Esquire, to represent Appellant on
appeal.

3In his notice of appeal, Appellant includes the statement “Notice of Appeal
and Proof of service to be served on the following: … COURT STENOGRAPHER,
100 South Broad Street, 2nd Floor, Phila., PA 19110[.]” This is insufficient to
establish compliance with the applicable rules.

                                           -3-